Upon Opening the matter this present day unto this Court, by Mr. Whitaker of the Complainant’s Counsel, in presence of Mr. Hume of Counsel with *299the Defendant and reading the Bill of Complaint, and the Partys thereupon informing the Court, that the Execution issued out at Common Law against the Complainant was already executed: It is Ordered That the moneys levied by virtue of the Defendant’s Execution, be stayed in the Marshal’s hands, till this Court take further Order therein.
Intr.
Tho. Lamboll Deputy Register